Case 4:17-cv-11260-TGB-RSW ECF No. 118, PageID.10693 Filed 08/28/20 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  DESHEILA HOWLETT                               4:17-CV-11260-TGB

                   Plaintiff,
                                              ORDER GRANTING
        vs.                                DEFENDANTS’ MOTION TO
                                            STAY (ECF NO. 112) AND
  CITY OF WARREN et al.,                     DISMISSING WITHOUT
                                           PREJUDICE DEFENDANTS’
                   Defendants.              MOTION IN LIMINE (ECF
                                                 NOS. 103-109)




       The City of Warren and individual Warren Police Department

 Defendants have asked the Court to stay these proceedings (ECF No.

 112) during the interlocutory immunity appeal of the Court’s order
 denying in part their motion for summary judgment (ECF No. 98). For

 the reasons stated herein, the Court will GRANT Defendants’ motion.

                                      I.

       The Court denied Defendants’ motion for summary judgment partly

 because it concluded that Defendants Lawrence Gardner, Shawn

 Johnson, and Anwar Khan were not entitled to qualified immunity. ECF

 No. 98, PageID.10213-10225. Ordinarily, the denial of summary

 judgment is not immediately appealable because it is not considered a

 final decision within the meaning of 28 U.S.C. § 1291. Siders v. City of

                                      1
Case 4:17-cv-11260-TGB-RSW ECF No. 118, PageID.10694 Filed 08/28/20 Page 2 of 7




 Eastpointe, --- Fed.Appx. ---, 2020 WL 4250984, at *4 (6th Cir. July 24,

 2020). “But the ‘denial of a claim of qualified immunity, to the extent that

 it turns on an issue of law, is an appealable ‘final decision’ within the

 meaning of [ ] § 1291 notwithstanding the absence of a final judgment.’”

 Id. (quoting Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). This is because

 qualified immunity is “an entitlement not to stand trial or face other

 burdens of litigation[,]” and would be “effectively lost” if a case was

 “erroneously permitted to go to trial.” Forsyth, 472 U.S. at 526. But the

 appellate court’s jurisdiction to review such a decision is narrowly

 defined. It “may not decide a challenge aimed solely at the district court’s

 determination of the record-supported evidence, but [it] may decide a

 challenge with any legal aspect to it, no matter that it might encroach on

 the district court’s fact-based determinations.” Bunkley v. City of Detroit,
 902 F.3d 552, 560-61 (6th Cir. 2018). Thus, the court of appeals may not

 “decide a challenge to the district court’s determination of ‘evidence

 sufficiency,’ i.e., which facts a party may, or may not be able to prove at

 trial.” Id. at 559 (quoting Johnson v. Jones, 515 U.S. 304, 313 (1995)).

 But it may “decide a challenge to the district court’s legal determination

 that the defendant’s actions violated a constitutional right or that the

 right was clearly established.” Id. As “[d]enial of summary judgment

 often includes a determination that there are controverted issues of

 material fact[,] . . . Johnson surely does not mean that every such denial
 of summary judgment is nonappealable.” Id. at 560 (quoting Behrens v.
                                      2
Case 4:17-cv-11260-TGB-RSW ECF No. 118, PageID.10695 Filed 08/28/20 Page 3 of 7




 Pelletier, 516 U.S. 299, 313 (1996)). Therefore, the Court must ask

 whether its denial of qualified immunity for Defendants Gardner,

 Johnson, and Khan, had “any legal aspect to it,” or whether the

 determination was “aimed solely at the district court’s determination of

 the record-supported evidence.” Id.

                                           II.

       Here, the Court’s decision to deny qualified immunity to

 Defendants Gardner, Johnson, and Khan did rely to some extent on legal

 questions. Consequently, the motion seeking a stay pending interlocutory

 appeal is well taken.

       With respect to Defendants Shawn Johnson and Anwar Khan, the

 Court determined that the qualified immunity defense was abandoned

 for different reasons. As to Defendant Johnson, the Court determined
 that while Johnson had preserved the qualified immunity defense in his

 answer, he had not raised it in his motion for summary judgment, and

 therefore the Court was not obligated to consider whether his conduct

 should be shielded by qualified immunity. ECF No. 98, PageID.10215.

 This question whether the Court was correct in concluding that Johnson

 had effectively forfeited his ability to raise a qualified immunity defense

 by failing to raise it in his summary judgment motion is a legal one. As

 to Defendant Khan, the Court determined that Khan had failed to argue

 why he was entitled to qualified immunity for his discriminatory conduct
 after April 21, 2014, for purposes of Plaintiff’s § 1983 claim. Id. at
                                       3
Case 4:17-cv-11260-TGB-RSW ECF No. 118, PageID.10696 Filed 08/28/20 Page 4 of 7




 PageID.10215-16). Similarly, it is a legal question as whether Khan’s

 failure to specify reasons why he was entitled to qualified immunity is a

 sufficient basis to conclude that he is not entitled to claim its protection.

 A review of this Court’s decisions on these questions would not be “aimed

 solely at the district court’s determination of record-supported evidence,”

 Bunkley, 902 F.3d at 560-61. If Defendants can point to legal authorities

 supporting their argument that they should be entitled to rely on these

 defenses, even in light of their conduct as found by the Court, then they

 should be able to raise those arguments on appeal.1

       With respect to Defendant Gardner, while the Court ultimately

 concluded that genuine issues of material fact existed as to whether

 Gardner intentionally discriminated against Plaintiff, this decision

 turned in part on “whether a reasonable official in Gardner’s position
 could have believed that placing Plaintiff in the same office space as

 Johnson following a sustained disciplinary action and expressly against

 her wishes—was lawful,” considering the clearly established right to be
 free from state-sponsored discrimination based on race and sex. ECF No.

 98, PageID.10223-24. This in turn, depends on the Court’s “legal

 determination that the defendant’s actions violated a constitutional right

 or that the right was clearly established.” Bunkley, 902 F.3d 560-61. In



 1 The Court did not find such appellate authorities, however, relying for example on
 an Eastern District of Michigan case, rather than a decision from the Sixth Circuit,
 in support of its abandonment holding.
                                          4
Case 4:17-cv-11260-TGB-RSW ECF No. 118, PageID.10697 Filed 08/28/20 Page 5 of 7




 sum, the Court acknowledges that the decision to deny Defendants

 Gardner, Johnson, and Khan qualified immunity turns to some degree

 on legal questions, so that it appears that the court of appeals would

 properly have the jurisdiction to address. “The Court’s reliance on factual

 disputes in resolving the motion does not preclude the Sixth Circuit from

 answering the purely legal questions the appeal will present.” Gentry v.

 Wayne County, No. 10-cv-11714, 2011 WL 13160849, at *2 (E.D. Mich.

 Oct. 17, 2011) (citing Estate of Carter v. City of Detroit, 186 F.3d 685, 689-

 90 (6th Cir. 2005)).

       For these reasons, the Court also concludes that this appeal is

 neither frivolous nor taken with dilatory intent, and that all proceedings

 ought to be stayed while the appeal is prosecuted.2 Yates v. City of

 Cleveland, 941 F.2d 297, 299 (6th Cir. 1991). Indeed, because a claim

 against the municipality, the City of Warren, also exists, it would be in

 the public interest to stay the proceedings while the appeal of some of the

 individual officers’ liability is pending. Gentry, 2020 WL 13160849 at *2.
       This case involves a lengthy record spanning several years and

 involving many witnesses. The matter has never been on appeal and


 2 Plaintiff asserts that the Court must consider the same four factors in deciding a
 motion for preliminary injunction when determining whether to grant a stay of
 proceedings pending appeal. ECF No. 113, PageID.10647. But the case on which
 Plaintiff relies, United States v. Omega Solutions, LLC, 889 F. Supp. 2d 945, 947-48
 (E.D. Mich. 2012), did not involve an interlocutory appeal of a finding that a
 defendant was not entitled to qualified immunity, a doctrine that permits
 interlocutory appeal so long as not frivolous or being sought solely for purposes of
 delay. Yates v. City of Cleveland, 941 F.2d 444, 448 (6th Cir. 1991).
                                          5
Case 4:17-cv-11260-TGB-RSW ECF No. 118, PageID.10698 Filed 08/28/20 Page 6 of 7




 presents legal questions regarding qualified immunity. And most

 importantly, Defendants have filed a notice of appeal. ECF No. 110.

 “Generally, the filing of a notice of appeal from the denial of immunity

 divests the court of jurisdiction of the case.” Cervantes v. Torbett, 2010

 WL 1417832, at *1 (E.D. Mich. Apr. 5, 2010) (quoting Smith v. Cty. of

 Lenawee, 2009 WL 3672107, at *2 (E.D. Mich. Nov. 3, 2009), citing

 Dickerson v. McClellan, 37 F.3d 251, 252 (6th Cir. 1994). There is no

 reason, therefore, to deprive Defendants of an opportunity to test the

 correctness of the Court’s legal conclusions on appeal before trial begins.3

                                               III.

       Accordingly, Defendants’ Motion to Stay (ECF No. 112) is

 GRANTED. The case is hereby STAYED pending the Sixth Circuit’s

 decision on Defendants’ interlocutory appeal. Further, as the case is now
 on appeal to the Sixth Circuit, divesting this court of jurisdiction pending

 appeal, the Court DISMISSES WITHOUT PREJUDICE Defendants’


 3 Plaintiff argues that Defendants’ motion is untimely because it was not raised in
 Defendants’ Motion for Reconsideration and therefore brought more than 30 days
 after the Court’s summary judgment order. ECF No. 113, PageID.10651. However,
 Defendants were not obligated to preserve this issue in their Motion for
 Reconsideration if they believed the questions of qualified immunity turned on
 questions of law. See E.D. Mich. L.R. 7.1(h)(3) (explaining that “the Court will not
 grant motions for rehearing or reconsideration that merely present the same issues
 ruled upon by the Court, either expressly or by reasonable implication.”). And
 Defendants filed their notice of appeal and motion to stay two days after the Court
 issued its order on the motion for reconsideration. ECF No. 112; Kennedy v. City of
 Cleveland, 797 F.2d 297, 304-05 (6th Cir. 1986) (explaining motions for
 reconsiderations must be timely in order to extend the period for appeal). Accordingly,
 Defendants’ motion to stay pending appeal is timely.
                                           6
Case 4:17-cv-11260-TGB-RSW ECF No. 118, PageID.10699 Filed 08/28/20 Page 7 of 7




 pending motions in limine (ECF Nos. 103-109). Such motions may be

 raised again, if necessary, when the case is again before the Court.



 SO ORDERED.

 DATED: August 28, 2020.




                                    BY THE COURT:


                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge




                                      7
